Notice of Allowance

Response to Arguments

Applicant’s arguments filed on January 11, 2021, with respect to claim(s) 1, 11, 12 and 14, have been fully considered [see applicant’s arguments pg. 8-9]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiran Patel on March 4, 2021.

The application has been amended as follows: 
Claim 1 (Currently Amended): A remote device that controls a plurality of user devices, comprising: 
an input element that receives input from a user, 
a transmitter that transmits control commands to the plurality of user devices for control thereof based on the input from the user, 

wherein each optical signal of the plurality of optical signals corresponds to a user device of the plurality of user devices, 
wherein each of the plurality of optical signals comprises a signal pattern of signal parts to be sampled at a sampling rate of a receiver clock, 
wherein each of the signal patterns uniquely identifies a corresponding user device of the plurality of used devices, 
wherein each of the signal parts of each of the signal patterns comprises a low signal state during a low period and a high signal state during a high period, 
wherein each low period and each high period of each of the signal parts of each of the signal patterns comprise granulated lengths, 
wherein different granulated lengths determine different signal part types; 
wherein each granulated length of each of the low and high periods of each of the signals parts of each of the signal patterns is an integer number of clock periods of a transmitter clock, 
wherein the transmitter clock has a clock ratio to the receiver clock, 
wherein the clock ratio is a number larger than one, and 
wherein at least one granulated length is longer than an integer number of clock periods of the receiver clock by a fraction of one clock period of the clock periods of the receiver clock; and 
a processor, 
the signal pattern of the select optical signal, and -2-Application No: 16/461,883 Attorney Docket No: 2016P01078WOUS
wherein the processor identifies a particular user device of the plurality of user devices based on the signal pattern of the select optical signal.

Claim 7: Cancelled.
Claim 8: Cancelled.
Claim 9: Cancelled.
Claim 10: Cancelled.
Claim 13: Cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claim 1, 11-12 and 14, Tichelaar et al (WO-2016/050708) teaches a remote controller comprising a directional optical sensor for receiving one or more optical signals from one or more user devices and a processor configured to decode 
Schenk et al. (US-2012/0153838) teaches a remote controller comprising a directional optical receiver for receiving one or more optical signals [par. 0035 L. 1-7]. 
However, the prior art does not teach by either anticipation or combination the following limitation: wherein each of the signal parts of each of the signal patterns comprises a low signal state during a low period and a high signal state during a high period, wherein each low period and each high period of each of the signal parts of each of the signal patterns comprise granulated lengths, wherein different granulated lengths determine different signal part types; wherein each granulated length of each of the low and high periods of each of the signals parts of each of the signal patterns is an integer number of clock periods of a transmitter clock, wherein the transmitter clock has a clock ratio to the receiver clock, wherein the clock ratio is a number larger than one, and wherein at least one granulated length is longer than an integer number of clock periods of the receiver clock by a fraction of one clock period of the clock periods of the receiver clock; and a processor, wherein the processor decodes signal parts of a select optical signal, the select optical signal being one of the plurality of optical signals, based on detecting the granulated lengths and associating each signal part with its signal part type, from the select optical signal, for obtaining therefrom the signal pattern of the select optical signal, and-2-Application No: 16/461,883 Attorney Docket No: 2016P01078WOUSwherein the processor identifies a particular user device of the plurality of user devices based on the signal pattern of the select optical signal.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685